Title: To George Washington from Isaac Collett, 22 February 1784
From: Collett, Isaac
To: Washington, George



Sir,
Berkeley County head of Bullskin [Va.]February the 22nd 1784

I make free to trouble your Excellency with a few lines relating to the conveyance or transference of the lease or Tenement of Land Guaranteed to Moses Collett of sd Couty As he has

some time been dead, his sons during the war has bee mutch in the Army, since that mutch dispersed into the back Country’s, his only survivor his eldest son who was his chief Executor who held the place having failed been afflicted this long time by a lingering disorder—under these circumstances it being not convenient for us to hold it. The young Gentleman that has purchased congratulates you upon the same, your Excellency not being at home at the time to Obtain consent at the time And opportunity not permitting to send before though it being contrary to your lease to sell without. Yet I hope you will give your Approbation At this time, under the circumstances laid before your Excellency’s consideration. In assenting to the same you’ll mutch favour your Excellency’s very humbl. and most obt Servant

Isaac Collett

